Citation Nr: 1505498	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent right hip degenerative joint disease.
 
2.  Entitlement to a compensable disability rating (evaluation) for dermatitis of the feet.
 
3.  Entitlement to an initial compensable disability rating (evaluation) for residuals of nasal surgery.

(The issues of entitlement to an increased disability rating for right shoulder degenerative joint disease, service connection for a right knee disorder and bilateral hammertoes and bunions, and recognition of D.B. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years will be addressed in a separate Board decision.)




REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2009 (right hip) and February 2010 (dermatitis of feet and nasal surgery) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO in Newark, New Jersey regarding the hip, dermatitis of feet, and nasal surgery residuals.  A transcript of the hearing is of record.  

In March 2012, the Board referred the issue of entitlement to an increased disability rating for diabetes mellitus type II, to include neurological manifestations to the bilateral lower extremities, to the agency of original jurisdiction (AOJ) for initial adjudication.  In a May 2013 rating decision, the AOJ, in pertinent part, granted service connection for left and right lower extremity peripheral neuropathy and erectile dysfunction and denied a rating in excess of 20 percent for diabetes mellitus type II.  The Veteran did not file a notice of disagreement with the May 2013 rating decision; as such, these issues are not in appellate status before the Board.

In March 2012, the Board remanded the issue of an increased disability rating for right shoulder degenerative joint disease to afford the Veteran a hearing before the Board with respect to this issue.  At a July 2014 Board hearing, the Veteran expressed his desire to withdraw the appeal as to this claim, which will be addressed in a separate Board decision.

The issue of an initial compensable disability rating for residuals of nasal surgery is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ


FINDINGS OF FACT

1.  In a July 2014 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claim for a compensable disability rating for dermatitis of the feet.

2.  At a July 2014 Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the issue of an initial disability rating in excess of 10 percent right hip degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for a compensable disability rating for dermatitis of the feet are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 10 percent right hip degenerative joint disease are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on the record at a July 2014 Board hearing, withdrew the appeal for an initial disability rating for right hip degenerative joint disease.  On July 16, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was, in pertinent part, withdrawing his appeal for a compensable disability rating for dermatitis of the feet.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed without prejudice to refiling.


ORDER

The appeal for a compensable disability rating for dermatitis of the feet has been withdrawn and is dismissed.

The appeal for to an initial disability rating in excess of 10 percent right hip degenerative joint disease has been withdrawn and is dismissed.

REMAND

In March 2012, the Board, in pertinent part, remanded the issue of an initial compensable disability rating for residuals of nasal surgery for the AOJ to (1) ask the Veteran to provide the names and addresses of all medical care providers who had treated him for nose disabilities since March 2008 and obtain these records; (2) obtain all pertinent VA treatment records; and (3) schedule the Veteran for a VA examination to assist in determining the current severity of the nasal surgery residuals, including whether the Veteran's complaints of loss of taste, loss of smell, difficulties breathing, and sleep apnea were objectively observed and attributable to the service-connected nasal disability.  

In the March 2012 remand, the Board noted that surgical records from the October 2011 nasal surgery performed at the East Orange VA Medical Center (VAMC) were not of record.  These VA treatment records do not appear to have been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Additionally, the Veteran was provided with VA examinations in September and October 2012.  Neither VA examiner commented on whether the Veteran's complaints of sleep apnea are objectively observed and attributable to the service-connected nasal disability; questions directly posed by the Board remand.  When VA undertakes to obtain an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that an additional VA opinion is necessary.  

Accordingly, the issue of an initial compensable disability rating for residuals of nasal surgery is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA treatment records pertaining to treatment of the nose disabilities, specifically the treatment records from the East Orange VAMC from the October 2011 nasal surgery.

2.  Then, schedule the Veteran for a VA examination(s) to assist in determining whether the Veteran's complaints of sleep apnea are objectively observed and attributable to the service-connected nasal disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the appeal.  If the issue remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


